UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 09-30-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings VP Balanced Fund September 30, 2010 VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value COMMON STOCKS—61.6% AEROSPACE & DEFENSE—1.1% Boeing Co. (The) L-3 Communications Holdings, Inc. Raytheon Co. AIR FREIGHT & LOGISTICS—0.8% United Parcel Service, Inc., Class B AUTO COMPONENTS—0.5% TRW Automotive Holdings Corp.(1) AUTOMOBILES—0.4% Ford Motor Co.(1) BEVERAGES—0.7% Coca-Cola Co. (The) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY—1.5% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) CAPITAL MARKETS—1.4% Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Legg Mason, Inc. CHEMICALS—1.3% Ashland, Inc. Cytec Industries, Inc. Lubrizol Corp. OM Group, Inc.(1) PPG Industries, Inc. Valspar Corp. W.R. Grace & Co.(1) COMMERCIAL BANKS—1.5% BB&T Corp. Commerce Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES(2) R.R. Donnelley & Sons Co. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.7% Arris Group, Inc.(1) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value Cisco Systems, Inc.(1) Harris Corp. Plantronics, Inc. Tellabs, Inc. COMPUTERS & PERIPHERALS—2.8% Apple, Inc.(1) Hewlett-Packard Co. Lexmark International, Inc., ClassA(1) SanDisk Corp.(1) Seagate Technology plc(1) Synaptics, Inc.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.5% EMCOR Group, Inc.(1) Shaw Group, Inc. (The)(1) URS Corp.(1) CONSUMER FINANCE—0.4% American Express Co. AmeriCredit Corp.(1) Cash America International, Inc. CONTAINERS & PACKAGING—0.1% Graphic Packaging Holding Co.(1) DIVERSIFIED CONSUMER SERVICES—0.7% Career Education Corp.(1) H&R Block, Inc. ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES—2.1% Bank of America Corp. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—2.0% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—0.4% Entergy Corp. Exelon Corp. NextEra Energy, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.6% Anixter International, Inc.(1) Celestica, Inc.(1) Tech Data Corp.(1) Tyco Electronics Ltd. Vishay Intertechnology, Inc.(1) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value Vishay Precision Group, Inc.(1) ENERGY EQUIPMENT & SERVICES—1.0% Complete Production Services, Inc.(1) National Oilwell Varco, Inc. Oil States International, Inc.(1) Schlumberger Ltd. Transocean Ltd.(1) FOOD & STAPLES RETAILING—0.5% Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS—2.4% ConAgra Foods, Inc. Corn Products International, Inc. Del Monte Foods Co. Dole Food Co., Inc.(1) Flowers Foods, Inc. Hershey Co. (The) Kellogg Co. Sara Lee Corp. Tyson Foods, Inc., ClassA GAS UTILITIES—0.1% Nicor, Inc. ONEOK, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—0.2% Becton, Dickinson & Co. Hospira, Inc.(1) STERIS Corp. HEALTH CARE PROVIDERS & SERVICES—1.9% Cardinal Health, Inc. Health Net, Inc.(1) Humana, Inc.(1) Magellan Health Services, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—0.5% Brinker International, Inc. McDonald's Corp. Panera Bread Co., ClassA(1) Starbucks Corp. HOUSEHOLD DURABLES—0.1% American Greetings Corp., Class A HOUSEHOLD PRODUCTS—1.8% Colgate-Palmolive Co. Energizer Holdings, Inc.(1) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.3% Mirant Corp.(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—1.1% 3M Co. Carlisle Cos., Inc. General Electric Co. Seaboard Corp. 4 INSURANCE—3.3% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Arch Capital Group Ltd.(1) Aspen Insurance Holdings Ltd. Berkshire Hathaway, Inc., ClassB(1) Chubb Corp. (The) Endurance Specialty Holdings Ltd. Horace Mann Educators Corp. Loews Corp. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) INTERNET SOFTWARE & SERVICES—1.1% AOL, Inc.(1) EarthLink, Inc. Google, Inc., ClassA(1) IT SERVICES—2.6% Accenture plc, ClassA Computer Sciences Corp. Convergys Corp.(1) International Business Machines Corp. Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS—0.5% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES—0.2% Bruker Corp.(1) MACHINERY—1.7% Briggs & Stratton Corp. Caterpillar, Inc. Cummins, Inc. Deere & Co. Oshkosh Corp.(1) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value Timken Co. MEDIA—1.5% Comcast Corp., ClassA DirecTV, ClassA(1) Gannett Co., Inc. Liberty Media Corp. - Starz, SeriesA(1) Scholastic Corp. Time Warner, Inc. Washington Post Co. (The), ClassB METALS & MINING—1.3% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Reliance Steel & Aluminum Co. MULTILINE RETAIL—1.0% Big Lots, Inc.(1) Dillard's, Inc., ClassA Dollar Tree, Inc.(1) Macy's, Inc. Target Corp. MULTI-UTILITIES—0.9% DTE Energy Co. Integrys Energy Group, Inc. OFFICE ELECTRONICS—0.1% Xerox Corp. OIL, GAS & CONSUMABLE FUELS—5.7% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. Cimarex Energy Co. ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Occidental Petroleum Corp. Sunoco, Inc. World Fuel Services Corp. PAPER & FOREST PRODUCTS—0.1% International Paper Co. PHARMACEUTICALS—4.2% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Johnson & Johnson Merck & Co., Inc. VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)—0.3% Equity LifeStyle Properties, Inc. Rayonier, Inc. Simon Property Group, Inc. ROAD & RAIL—0.3% CSX Corp. Norfolk Southern Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.1% Advanced Micro Devices, Inc.(1) Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) Texas Instruments, Inc. SOFTWARE—2.4% Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Synopsys, Inc.(1) SPECIALTY RETAIL—1.9% Advance Auto Parts, Inc. AutoZone, Inc.(1) Gap, Inc. (The) Home Depot, Inc. (The) PetSmart, Inc. Rent-A-Center, Inc. Ross Stores, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.1% Jones Apparel Group, Inc. TOBACCO—0.9% Altria Group, Inc. Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $61,302,110) CORPORATE BONDS—11.5% AEROSPACE & DEFENSE—0.4% Honeywell International, Inc., 5.30%,3/15/17(3) Honeywell International, Inc., 5.30%,3/1/18(3) L-3 Communications Corp., 5.875%,1/15/15(3) Lockheed Martin Corp., 5.50%,11/15/39(3) United Technologies Corp., 6.05%,6/1/36(3) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value United Technologies Corp., 5.70%,4/15/40(3) AUTOMOBILES—0.1% American Honda Finance Corp., 2.50%,9/21/15(3)(4) Daimler Finance N.A. LLC, 5.875%,3/15/11(3) Nissan Motor Acceptance Corp., 3.25%,1/30/13(3)(4) BEVERAGES—0.3% Anheuser-Busch InBev Worldwide, Inc., 3.00%,10/15/12(3) Anheuser-Busch InBev Worldwide, Inc., 6.875%,11/15/19(4) Dr Pepper Snapple Group, Inc., 6.82%,5/1/18(3) SABMiller plc, 6.20%,7/1/11(3)(4) BIOTECHNOLOGY(2) Amgen, Inc., 3.45%,10/1/20(3) CAPITAL MARKETS—0.8% Credit Suisse (New York), 5.00%,5/15/13(3) Credit Suisse (New York), 4.375%,8/5/20(3) Deutsche Bank AG (London), 3.875%,8/18/14(3) Goldman Sachs Group, Inc. (The), 6.00%,5/1/14(3) Goldman Sachs Group, Inc. (The), 7.50%,2/15/19(3) Jefferies Group, Inc., 8.50%,7/15/19(3) Korea Development Bank, 3.25%,3/9/16(3) Morgan Stanley, 4.20%,11/20/14(3) Morgan Stanley, 6.625%,4/1/18(3) Morgan Stanley, 5.625%,9/23/19(3) UBS AG (Stamford Branch), 2.25%,8/12/13(3) CHEMICALS—0.2% CF Industries, Inc., 6.875%,5/1/18 Dow Chemical Co. (The), 8.55%,5/15/19(3) Rohm & Haas Co., 5.60%,3/15/13(3) COMMERCIAL BANKS—0.4% BB&T Corp., 5.70%,4/30/14(3) Fifth Third Bancorp., 6.25%,5/1/13(3) HSBC Bank plc, 3.50%,6/28/15(3)(4) HSBC Bank plc, 4.125%,8/12/20(3)(4) HSBC Holdings plc, 6.80%,6/1/38(3) PNC Bank N.A., 6.00%,12/7/17(3) PNC Funding Corp., 4.25%,9/21/15(3) Royal Bank of Scotland plc, 3.95%,9/21/15 Wachovia Bank N.A., 4.80%,11/1/14(3) Wachovia Bank N.A., 4.875%,2/1/15(3) Wells Fargo & Co., 3.625%,4/15/15(3) COMMERCIAL SERVICES & SUPPLIES—0.2% Allied Waste North America, Inc., 6.375%,4/15/11(3) Corrections Corp. of America, 6.25%,3/15/13(3) Republic Services, Inc., 5.50%,9/15/19(3) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value Waste Management, Inc., 6.125%,11/30/39(3) COMMUNICATIONS EQUIPMENT—0.1% Cisco Systems, Inc., 5.90%,2/15/39(3) CONSUMER FINANCE—0.3% Ford Motor Credit Co. LLC, 5.625%,9/15/15(3) General Electric Capital Corp., 3.75%,11/14/14(3) General Electric Capital Corp., 3.50%,6/29/15(3) General Electric Capital Corp., 5.625%,9/15/17(3) General Electric Capital Corp., 4.375%,9/16/20(3) SLM Corp., 5.375%,1/15/13(3) CONTAINERS & PACKAGING—0.1% Ball Corp., 7.125%,9/1/16(3) Ball Corp., 6.75%,9/15/20(3) DIVERSIFIED FINANCIAL SERVICES—0.8% Arch Western Finance LLC, 6.75%,7/1/13(3) Bank of America Corp., 6.50%,8/1/16(3) Bank of America Corp., 5.75%,12/1/17(3) Bank of America N.A., 5.30%,3/15/17(3) Citigroup, Inc., 6.00%,12/13/13(3) Citigroup, Inc., 6.01%,1/15/15(3) Citigroup, Inc., 4.75%,5/19/15 Citigroup, Inc., 6.125%,5/15/18(3) Citigroup, Inc., 8.50%,5/22/19(3) Citigroup, Inc., 5.375%,8/9/20(3) JPMorgan Chase & Co., 4.65%,6/1/14(3) JPMorgan Chase & Co., 3.70%,1/20/15(3) JPMorgan Chase & Co., 6.00%,1/15/18(3) DIVERSIFIED TELECOMMUNICATION SERVICES—0.8% Alltel Corp., 7.875%,7/1/32(3) AT&T, Inc., 6.80%,5/15/36(3) AT&T, Inc., 6.55%,2/15/39(3) British Telecommunications plc, 5.95%,1/15/18 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%,11/15/18(3) CenturyLink, Inc., 7.60%,9/15/39(3) Embarq Corp., 7.08%,6/1/16(3) Frontier Communications Corp., 8.50%,4/15/20(3) Qwest Corp., 7.875%,9/1/11(3) Qwest Corp., 7.50%,10/1/14(3) Sprint Capital Corp., 7.625%,1/30/11(3) Telecom Italia Capital SA, 6.18%,6/18/14(3) Telecom Italia Capital SA, 7.00%,6/4/18(3) Telefonica Emisiones SAU, 5.88%,7/15/19(3) Verizon Communications, Inc., 6.40%,2/15/38(3) Verizon Communications, Inc., 7.35%,4/1/39(3) Windstream Corp., 7.875%,11/1/17(3) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value ELECTRIC UTILITIES—0.4% Carolina Power & Light Co., 5.15%,4/1/15(3) Cleveland Electric Illuminating Co. (The), 5.70%,4/1/17(3) Duke Energy Corp., 3.95%,9/15/14(3) Edison International, 3.75%,9/15/17(3) Exelon Generation Co. LLC, 5.20%,10/1/19(3) Exelon Generation Co. LLC, 4.00%,10/1/20(3) FirstEnergy Solutions Corp., 6.05%,8/15/21(3) Florida Power Corp., 6.35%,9/15/37(3) Southern California Edison Co., 5.625%,2/1/36(3) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.1% Jabil Circuit, Inc., 7.75%,7/15/16(3) ENERGY EQUIPMENT & SERVICES—0.1% Transocean, Inc., 6.50%,11/15/20(3) Weatherford International Ltd., 9.625%,3/1/19(3) FOOD & STAPLES RETAILING—0.5% CVS Caremark Corp., 6.60%,3/15/19(3) Kroger Co. (The), 6.40%,8/15/17(3) SYSCO Corp., 4.20%,2/12/13(3) Wal-Mart Stores, Inc., 5.875%,4/5/27(3) Wal-Mart Stores, Inc., 6.20%,4/15/38(3) Wal-Mart Stores, Inc., 5.625%,4/1/40(3) FOOD PRODUCTS—0.2% Kellogg Co., 4.45%,5/30/16(3) Kraft Foods, Inc., 6.00%,2/11/13(3) Kraft Foods, Inc., 5.375%,2/10/20(3) Kraft Foods, Inc., 6.50%,2/9/40(3) Mead Johnson Nutrition Co., 3.50%,11/1/14(3) HEALTH CARE EQUIPMENT & SUPPLIES—0.1% Baxter International, Inc., 5.90%,9/1/16(3) Covidien International Finance SA, 1.875%,6/15/13(3) HEALTH CARE PROVIDERS & SERVICES—0.2% Express Scripts, Inc., 5.25%,6/15/12(3) Express Scripts, Inc., 7.25%,6/15/19(3) Medco Health Solutions, Inc., 7.25%,8/15/13(3) WellPoint, Inc., 5.80%,8/15/40(3) HOTELS, RESTAURANTS & LEISURE—0.2% McDonald's Corp., 5.35%,3/1/18(3) Wyndham Worldwide Corp., 6.00%,12/1/16(3) Wyndham Worldwide Corp., 5.75%,2/1/18(3) Yum! Brands, Inc., 5.30%,9/15/19(3) HOUSEHOLD DURABLES—0.1% Jarden Corp., 8.00%,5/1/16 VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value Toll Brothers Finance Corp., 6.75%,11/1/19(3) HOUSEHOLD PRODUCTS—0.1% Kimberly-Clark Corp., 6.125%,8/1/17(3) INDUSTRIAL CONGLOMERATES—0.1% General Electric Co., 5.00%,2/1/13(3) General Electric Co., 5.25%,12/6/17(3) INSURANCE—0.4% Allstate Corp. (The), 7.45%,5/16/19 CNA Financial Corp., 5.875%,8/15/20(3) Hartford Financial Services Group, Inc., 4.00%,3/30/15(3) Lincoln National Corp., 6.25%,2/15/20(3) MetLife Global Funding I, 5.125%,4/10/13(3)(4) MetLife, Inc., 6.75%,6/1/16(3) New York Life Global Funding, 4.65%,5/9/13(3)(4) Prudential Financial, Inc., 7.375%,6/15/19(3) Prudential Financial, Inc., 5.40%,6/13/35(3) Travelers Cos., Inc. (The), 5.90%,6/2/19(3) MACHINERY—0.1% Deere & Co., 5.375%,10/16/29(3) MEDIA—1.1% CBS Corp., 8.875%,5/15/19(3) CBS Corp., 5.75%,4/15/20(3) CBS Corp., 5.50%,5/15/33(3) Comcast Corp., 5.90%,3/15/16(3) Comcast Corp., 6.40%,5/15/38(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%,10/1/14(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 6.375%,6/15/15(3) Gannett Co., Inc., 9.375%,11/15/17(3)(4) Interpublic Group of Cos., Inc. (The), 10.00%,7/15/17(3) Lamar Media Corp., 9.75%,4/1/14(3) NBC Universal, Inc., 4.375%,4/1/21(4)(5) NBC Universal, Inc., 5.95%,4/1/41(4)(5) News America, Inc., 6.90%,8/15/39(3) Omnicom Group, Inc., 5.90%,4/15/16(3) Omnicom Group, Inc., 4.45%,8/15/20(3) Time Warner Cable, Inc., 5.40%,7/2/12(3) Time Warner Cable, Inc., 6.75%,7/1/18(3) Time Warner, Inc., 7.70%,5/1/32(3) Viacom, Inc., 6.25%,4/30/16(3) Virgin Media Secured Finance plc, 6.50%,1/15/18(3) METALS & MINING—0.5% Alcoa, Inc., 6.15%,8/15/20(3) Anglo American Capital plc, 4.45%,9/27/20(3)(4) AngloGold Ashanti Holdings plc, 5.375%,4/15/20(3) ArcelorMittal, 9.85%,6/1/19(3) ArcelorMittal, 5.25%,8/5/20(3) Freeport-McMoRan Copper & Gold, Inc., 8.375%,4/1/17(3) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value Newmont Mining Corp., 6.25%,10/1/39(3) Rio Tinto Finance USA Ltd., 5.875%,7/15/13(3) Teck Resources Ltd., 5.375%,10/1/15(3) Teck Resources Ltd., 10.75%,5/15/19(3) Vale Overseas Ltd., 5.625%,9/15/19(3) Vale Overseas Ltd., 4.625%,9/15/20 MULTILINE RETAIL(2) Macy's Retail Holdings, Inc., 5.35%,3/15/12(3) MULTI-UTILITIES—0.4% CenterPoint Energy Resources Corp., 6.125%,11/1/17(3) CenterPoint Energy Resources Corp., 6.25%,2/1/37(3) CMS Energy Corp., 4.25%,9/30/15 CMS Energy Corp., 8.75%,6/15/19(3) Pacific Gas & Electric Co., 5.80%,3/1/37(3) PG&E Corp., 5.75%,4/1/14(3) Sempra Energy, 8.90%,11/15/13(3) Sempra Energy, 6.50%,6/1/16(3) OFFICE ELECTRONICS—0.1% Xerox Corp., 5.65%,5/15/13(3) Xerox Corp., 4.25%,2/15/15(3) OIL, GAS & CONSUMABLE FUELS—1.3% Anadarko Petroleum Corp., 6.45%,9/15/36(3) Apache Corp., 5.10%,9/1/40(3) BP Capital Markets plc, 4.50%,10/1/20(3)(5) Cenovus Energy, Inc., 4.50%,9/15/14(3) Chesapeake Energy Corp., 7.625%,7/15/13(3) ConocoPhillips, 5.75%,2/1/19(3) ConocoPhillips, 6.50%,2/1/39(3) El Paso Corp., 7.875%,6/15/12(3) Enbridge Energy Partners LP, 6.50%,4/15/18(3) Enbridge Energy Partners LP, 5.50%,9/15/40(3) Enterprise Products Operating LLC, 3.70%,6/1/15(3) Enterprise Products Operating LLC, 6.30%,9/15/17(3) Enterprise Products Operating LLC, 6.45%,9/1/40(3) EOG Resources, Inc., 5.625%,6/1/19(3) Hess Corp., 6.00%,1/15/40(3) Kinder Morgan Energy Partners LP, 6.85%,2/15/20(3) Kinder Morgan Energy Partners LP, 6.50%,9/1/39(3) Magellan Midstream Partners LP, 6.55%,7/15/19(3) Motiva Enterprises LLC, 5.75%,1/15/20(3)(4) Nexen, Inc., 5.65%,5/15/17(3) Peabody Energy Corp., 6.50%,9/15/20(3) Petrobras International Finance Co., 5.75%,1/20/20(3) Petroleos Mexicanos, 6.00%,3/5/20(3)(4) Plains All American Pipeline LP/PAA Finance Corp., 3.95%,9/15/15(3) Plains All American Pipeline LP/PAA Finance Corp., 8.75%,5/1/19(3) Shell International Finance BV, 3.10%,6/28/15(3) Shell International Finance BV, 6.375%,12/15/38(3) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value Talisman Energy, Inc., 7.75%,6/1/19(3) TransCanada PipeLines Ltd., 3.80%,10/1/20 Williams Partners LP, 5.25%,3/15/20(3) XTO Energy, Inc., 6.50%,12/15/18(3) PAPER & FOREST PRODUCTS—0.1% International Paper Co., 9.375%,5/15/19(3) International Paper Co., 7.30%,11/15/39(3) PHARMACEUTICALS—0.4% Abbott Laboratories, 5.875%,5/15/16(3) Abbott Laboratories, 5.30%,5/27/40(3) AstraZeneca plc, 5.40%,9/15/12(3) AstraZeneca plc, 5.90%,9/15/17(3) GlaxoSmithKline Capital, Inc., 4.85%,5/15/13(3) Pfizer, Inc., 7.20%,3/15/39(3) Watson Pharmaceuticals, Inc., 5.00%,8/15/14(3) REAL ESTATE INVESTMENT TRUSTS (REITs)—0.1% Digital Realty Trust LP, 5.875%,2/1/20(3)(4) Kimco Realty Corp., 6.875%,10/1/19(3) ProLogis, 5.625%,11/15/16(3) ProLogis, 7.375%,10/30/19(3) REAL ESTATE MANAGEMENT & DEVELOPMENT(2) AMB Property LP, 6.625%,12/1/19(3) ROAD & RAIL—0.1% Burlington Northern Santa Fe Corp., 5.05%,3/1/41(3) CSX Corp., 7.375%,2/1/19(3) Union Pacific Corp., 5.75%,11/15/17(3) SOFTWARE—0.1% Intuit, Inc., 5.75%,3/15/17(3) SPECIALTY RETAIL(2) Staples, Inc., 9.75%,1/15/14(3) WIRELESS TELECOMMUNICATION SERVICES—0.2% America Movil SAB de CV, 5.00%,10/16/19(3) American Tower Corp., 4.625%,4/1/15(3) Rogers Communications, Inc., 6.25%,6/15/13(3) Rogers Communications, Inc., 6.80%,8/15/18(3) SBA Telecommunications, Inc., 8.25%,8/15/19(3) TOTAL CORPORATE BONDS (Cost $11,826,236) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(6)—10.6% FHLMC, 7.00%,11/1/13(3) FHLMC, 6.50%,6/1/16(3) FHLMC, 6.50%,6/1/16(3) FHLMC, 4.50%,1/1/19(3) FHLMC, 6.50%,1/1/28(3) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value FHLMC, 6.50%,6/1/29(3) FHLMC, 8.00%,7/1/30(3) FHLMC, 5.50%,12/1/33(3) FHLMC, 5.50%,1/1/38(3) FHLMC, 6.00%,8/1/38 FHLMC, 6.50%,7/1/47(3) FNMA, 6.50%,11/1/11(3) FNMA, 6.00%,4/1/13(3) FNMA, 6.00%,4/1/13(3) FNMA, 6.00%,5/1/13(3) FNMA, 6.50%,6/1/13(3) FNMA, 6.50%,6/1/13(3) FNMA, 6.00%,7/1/13(3) FNMA, 6.00%,1/1/14(3) FNMA, 4.50%,5/1/19(3) FNMA, 4.50%,5/1/19(3) FNMA, 6.50%,1/1/28(3) FNMA, 7.00%,1/1/28(3) FNMA, 6.50%,1/1/29(3) FNMA, 7.50%,7/1/29(3) FNMA, 7.50%,9/1/30(3) FNMA, 6.50%,1/1/32(3) FNMA, 5.50%,6/1/33(3) FNMA, 5.50%,8/1/33(3) FNMA, 5.00%,11/1/33(3) FNMA, 5.50%,1/1/34(3) FNMA, 4.50%,9/1/35(3) FNMA, 5.00%,2/1/36(3) FNMA, 5.50%,1/1/37 FNMA, 5.50%,2/1/37(3) FNMA, 6.00%,7/1/37 FNMA, 6.50%,8/1/37(3) FNMA, 6.50%,6/1/47(3) FNMA, 6.50%,8/1/47(3) FNMA, 6.50%,8/1/47(3) FNMA, 6.50%,9/1/47(3) FNMA, 6.50%,9/1/47(3) FNMA, 6.50%,9/1/47(3) FNMA, 6.50%,9/1/47(3) FNMA, 6.50%,9/1/47(3) GNMA, 7.00%,4/20/26(3) GNMA, 7.50%,8/15/26(3) GNMA, 7.00%,2/15/28(3) GNMA, 7.50%,2/15/28(3) GNMA, 6.50%,5/15/28(3) GNMA, 6.50%,5/15/28(3) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value GNMA, 7.00%,12/15/28(3) GNMA, 7.00%,5/15/31(3) GNMA, 5.50%,11/15/32(3) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $11,281,081) U.S. TREASURY SECURITIES—7.7% U.S. Treasury Bonds, 5.25%,2/15/29(3) U.S. Treasury Bonds, 4.75%,2/15/37(3) U.S. Treasury Bonds, 4.375%,11/15/39(3) U.S. Treasury Inflation Indexed Notes, 1.625%,1/15/15(3) U.S. Treasury Notes, 1.375%,11/15/12(3) U.S. Treasury Notes, 1.375%,5/15/13(3) U.S. Treasury Notes, 2.375%,8/31/14(3) TOTAL U.S. TREASURY SECURITIES (Cost $8,402,756) U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS—3.0% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES— 2.0% FHLMC, 2.875%,2/9/15(3) FNMA, 1.00%,9/23/13 FNMA, 5.00%,2/13/17(3) GOVERNMENT-BACKED CORPORATE BONDS(7)— 1.0% Ally Financial, Inc., 1.75%,10/30/12(3) Citigroup Funding, Inc., 1.875%,11/15/12(3) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $3,212,973) COMMERCIAL MORTGAGE-BACKED SECURITIES(6)—2.3% Banc of America Commercial Mortgage, Inc., Series2004-6, ClassA3 SEQ, 4.51%,12/10/42(3) Commercial Mortgage Pass-Through Certificates, Series2004 LB3A, ClassA4 SEQ, VRN, 5.23%,10/1/10(3) Credit Suisse Mortgage Capital Certificates, Series2007 TF2A, ClassA1, VRN, 0.44%,10/15/10, resets monthly off the 1-month LIBOR plus 0.18% with no caps(3)(4) Greenwich Capital Commercial Funding Corp., Series2005 GG3, ClassA4, VRN, 4.80%,10/1/10(3) Greenwich Capital Commercial Funding Corp., Series2006 FL4A, ClassA1, VRN, 0.35%,10/5/10, resets monthly off the 1-month LIBOR plus 0.09% with no caps(3)(4) GS Mortgage Securities Corp. II, Series2004 GG2, ClassA6 SEQ, VRN, 5.40%,10/1/10(3) GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4 SEQ, 4.75%,7/10/39(3) GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4A SEQ, 4.75%,7/10/39(3) LB-UBS Commercial Mortgage Trust, Series2004 C1, ClassA4 SEQ, 4.57%,1/15/31(3) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value LB-UBS Commercial Mortgage Trust, Series2004 C2, ClassA4 SEQ, 4.37%,3/15/36(3) $ 100,000 LB-UBS Commercial Mortgage Trust, Series2005 C2, ClassA2 SEQ, 4.82%,4/15/30(3) LB-UBS Commercial Mortgage Trust, Series2005 C5, ClassAM, VRN, 5.02%,10/11/10(3) Merrill Lynch Floating Trust, Series2006-1, ClassA1, VRN, 0.33%,10/15/10, resets monthly off the 1-month LIBOR plus 0.07% with no caps(3)(4) Morgan Stanley Capital I, Series2001 T5, ClassA4 SEQ, 6.39%,10/15/35(3) Morgan Stanley Capital I, Series2003 T11, ClassA3 SEQ, 4.85%,6/13/41(3) PNC Mortgage Acceptance Corp., Series2001 C1, ClassA2 SEQ, 6.36%,3/12/34(3) Wachovia Bank Commercial Mortgage Trust, Series2003 C6, ClassA3, VRN, 4.96%,10/1/10(3) Wachovia Bank Commercial Mortgage Trust, Series2004 C11, ClassA3 SEQ, 4.72%,1/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series2005 C20, ClassA5, VRN, 5.09%,10/1/10(3) Wachovia Bank Commercial Mortgage Trust, Series2005 C20, ClassA6A, VRN, 5.11%,10/1/10(3) Wachovia Bank Commercial Mortgage Trust, Series2006 C23, ClassA4, VRN, 5.42%,10/1/10(3) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,622,737) COLLATERALIZED MORTGAGE OBLIGATIONS(6)—1.2% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS—0.8% Banc of America Alternative Loan Trust, Series2007-2, Class2A4, 5.75%,6/25/37(3) Banc of America Mortgage Securities, Inc., Series2004-7, Class7A1, 5.00%,8/25/19(3) Chase Mortgage Finance Corp., Series2006 S4, ClassA3, 6.00%,12/25/36(3) Countrywide Home Loan Mortgage Pass-Through Trust, Series2003 J13, Class1A1 SEQ, 5.25%,1/25/34(3) Countrywide Home Loan Mortgage Pass-Through Trust, Series2005-17, Class1A11, 5.50%,9/25/35(3) Countrywide Home Loan Mortgage Pass-Through Trust, Series2007-16, ClassA1, 6.50%,10/25/37(3) Credit Suisse First Boston Mortgage Securities Corp., Series2003 AR28, Class2A1, VRN, 2.91%,10/1/10(3) MASTR Alternative Loans Trust, Series2003-8, Class4A1, 7.00%,12/25/33(3) Wells Fargo Mortgage-Backed Securities Trust, Series2005-17, Class1A1, 5.50%,1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series2007 AR10, Class1A1, VRN, 6.21%,10/1/10 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS—0.4% FHLMC, Series2926, ClassEW SEQ, 5.00%,1/15/25(3) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,326,081) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares/Principal Amount Value MUNICIPAL SECURITIES—0.8% American Municipal Power Inc., Rev., (Building Bonds), 5.94%,2/15/47(3) Bay Area Toll Auth. Toll Bridge Rev., Series2010 S1, (Building Bonds), 6.92%,4/1/40(3) California GO, (Building Bonds), 7.30%,10/1/39(3) Illinois GO, (Taxable Pension), 5.10%,6/1/33(3) Illinois GO, Series2010-3, (Building Bonds), 6.73%,4/1/35 Los Angeles Community College District GO, Series2010 D, (Election of 2008), 6.68%,8/1/36(3) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%,7/1/39(3) Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%,5/1/33(3) Municipal Electric Auth. Rev., Series2010 J, (Building Bonds), 6.64%,4/1/57(3) New Jersey State Turnpike Auth. Rev., Series2009 F, (Building Bonds), 7.41%,1/1/40(3) New York GO, (Building Bonds), 5.97%,3/1/36(3) New York State Dormitory Auth. Rev., (Building Bonds), 5.63%,3/15/39(3) Ohio Water Development Auth. Pollution Control Rev., Series2010 B2, (Building Bonds), 4.88%,12/1/34(3) Oregon State Department of Transportation Highway Usertax Rev., Series2010 A, (Building Bonds), 5.83%,11/15/34(3) Sacramento Municipal Utility District Electric Rev., Series2010 W, (Building Bonds), 6.16%,5/15/36(3) Salt River Agricultural Improvement & Power District Electric Rev., Series2010 A, (Building Bonds), 4.84%,1/1/41(5) San Francisco City & County Public Utilities Water Commission Rev., (Building Bonds), 6.00%,11/1/40(3) Texas GO, (Building Bonds), 5.52%,4/1/39(3) University of California Rev., (Building Bonds), 5.77%,5/15/43(3) Washington GO, (Building Bonds), 5.14%,8/1/40(3) TOTAL MUNICIPAL SECURITIES (Cost $807,874) SOVEREIGN GOVERNMENTS & AGENCIES—0.5% BRAZIL — 0.1% Brazilian Government International Bond, 5.875%,1/15/19(3) Brazilian Government International Bond, 5.625%,1/7/41(3) CANADA — 0.1% Hydro Quebec, 8.40%,1/15/22(3) GERMANY — 0.1% KfW, 4.125%,10/15/14(3) ITALY — 0.1% Republic of Italy, 3.125%,1/26/15(3) MEXICO — 0.1% United Mexican States, 5.625%,1/15/17(3) United Mexican States, 5.95%,3/19/19(3) TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $465,701) VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS—0.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $616,824) TOTAL INVESTMENT SECURITIES—99.7% (Cost $101,864,373) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 10 U.S. Long Bond December 2010 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 31 U.S. Treasury 2-Year Notes December 2010 SWAP AGREEMENTS Notional Amount Description of Agreement Premiums Paid (Received) Value CREDIT DEFAULT - BUY PROTECTION Pay quarterly a fixed rate equal to 0.12% per annum multiplied by the notional amount and receive from Barclays Bank plc upon each default event of Pfizer, Inc., par value of the proportional notional amount of Pfizer, Inc., 4.65%, 3/1/18.ExpiresMarch 2017. – Notes to Schedule of Investments Equivalent - Security whose principal payments are backed by the full faith and credit of the United States FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. — UBS AG LIBOR - London Interbank Offered Rate MASTR - Mortgage Asset Securitization Transactions, Inc. resets - The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Industryis less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for when-issued securities, futures contracts and/or swap agreements. At the period end, the aggregate value of securities pledged was $8,291,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $959,266, which represented 0.8% of total net assets. VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) When-issued security. Final maturity indicated, unless otherwise noted. The debt is guaranteed under the Federal Deposit Insurance Corporation's (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC's guarantee is the earlier of the maturity date of the debt or December 31, 2012. VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of September 30, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Corporate Bonds – – U.S. Government Agency Mortgage-Backed Securities – – U.S. Treasury Securities – – U.S. Government Agency Securities and Equivalents – – Commercial Mortgage-Backed Securities – – Collateralized Mortgage Obligations – – Municipal Securities – – Sovereign Governments & Agencies – – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Futures Contracts – – Swap Agreements – – Total Unrealized Gain (Loss) on Other Financial Instruments – VP Balanced – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Capital Appreciation Fund September 30, 2010 VP Capital Appreciation – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.3% AEROSPACE & DEFENSE—3.3% BE Aerospace, Inc.(1) Precision Castparts Corp. TransDigm Group, Inc. AIR FREIGHT & LOGISTICS—1.2% Expeditors International of Washington, Inc. AIRLINES—1.2% Delta Air Lines, Inc.(1) UAL Corp.(1) AUTOMOBILES—0.6% Bayerische Motoren Werke AG BIOTECHNOLOGY—2.3% Alexion Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS—0.4% Lazard Ltd., Class A CHEMICALS—2.5% Albemarle Corp. CF Industries Holdings, Inc. Ecolab, Inc. COMMERCIAL BANKS—0.6% Comerica, Inc. COMMERCIAL SERVICES & SUPPLIES—0.8% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT—3.6% F5 Networks, Inc.(1) JDS Uniphase Corp.(1) COMPUTERS & PERIPHERALS—5.5% Apple, Inc.(1) Lexmark International, Inc., Class A(1) NetApp, Inc.(1) CONSUMER FINANCE—1.2% Discover Financial Services DIVERSIFIED CONSUMER SERVICES—0.5% Apollo Group, Inc., Class A(1) ELECTRICAL EQUIPMENT—1.9% American Superconductor Corp.(1) Cooper Industries plc Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.5% Agilent Technologies, Inc.(1) VP Capital Appreciation – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value Amphenol Corp., Class A Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—3.5% Complete Production Services, Inc.(1) Core Laboratories NV Dril-Quip, Inc.(1) FMC Technologies, Inc.(1) FOOD & STAPLES RETAILING—1.9% Costco Wholesale Corp. Whole Foods Market, Inc.(1) FOOD PRODUCTS—1.2% Mead Johnson Nutrition Co. GAS UTILITIES—0.6% National Fuel Gas Co. HEALTH CARE EQUIPMENT & SUPPLIES—3.6% C.R. Bard, Inc. Intuitive Surgical, Inc.(1) Masimo Corp. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—1.7% Express Scripts, Inc.(1) HEALTH CARE TECHNOLOGY—1.4% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—6.3% Chipotle Mexican Grill, Inc.(1) Ctrip.com International Ltd. ADR(1) Home Inns & Hotels Management, Inc. ADR(1) Las Vegas Sands Corp.(1) Royal Caribbean Cruises Ltd.(1) Starwood Hotels & Resorts Worldwide, Inc. INSURANCE—0.6% Genworth Financial, Inc., Class A(1) INTERNET & CATALOG RETAIL—3.9% MakeMyTrip Ltd.(1) Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—4.5% Baidu, Inc. ADR(1) Equinix, Inc.(1) VeriSign, Inc.(1) WebMD Health Corp.(1) IT SERVICES—1.5% Cognizant Technology Solutions Corp., Class A(1) VP Capital Appreciation – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value LEISURE EQUIPMENT & PRODUCTS—0.6% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES—1.7% Illumina, Inc.(1) Life Technologies Corp.(1) MACHINERY—4.5% AGCO Corp.(1) ArvinMeritor, Inc.(1) Bucyrus International, Inc. Cummins, Inc. Flowserve Corp. MEDIA—0.9% Imax Corp.(1) METALS & MINING—1.0% Cliffs Natural Resources, Inc. MULTILINE RETAIL—1.2% Dollar Tree, Inc.(1) OIL, GAS & CONSUMABLE FUELS—2.3% Concho Resources, Inc.(1) Pioneer Natural Resources Co. PHARMACEUTICALS—1.4% Salix Pharmaceuticals Ltd.(1) Shire plc ADR REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.3% AvalonBay Communities, Inc. Digital Realty Trust, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—1.8% CB Richard Ellis Group, Inc., Class A(1) Jones Lang LaSalle, Inc. ROAD & RAIL—1.6% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.7% Analog Devices, Inc. ARM Holdings plc Cavium Networks, Inc.(1) Cypress Semiconductor Corp.(1) Veeco Instruments, Inc.(1) SOFTWARE—5.4% Citrix Systems, Inc.(1) Intuit, Inc.(1) Rovi Corp.(1) salesforce.com, inc.(1) VP Capital Appreciation – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value VanceInfo Technologies, Inc. ADR(1) $ 814,968 SPECIALTY RETAIL—5.3% AutoZone, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—1.3% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) TRADING COMPANIES & DISTRIBUTORS—2.4% Fastenal Co. MSC Industrial Direct Co., Class A WIRELESS TELECOMMUNICATION SERVICES—4.1% NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $224,454,030) TEMPORARY CASH INVESTMENTS — 1.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.875%, 7/31/11, valued at $3,160,443), in a joint trading account at 0.10%, dated 9/30/10, due 10/1/10 (Delivery value $3,100,009) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,143,667) TOTAL INVESTMENT SECURITIES—100.3% (Cost $227,597,697) OTHER ASSETS AND LIABILITIES — (0.3)% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a% of net assets) United States 88 .1 % People's Republic of China 4 .1 % Canada 3 .0 % Netherlands 1 .4 % Ireland 1 .0 % United Kingdom 0 .6 % Germany 0 .6 % Bermuda 0 .4 % India 0 .1 % Cash and Equivalents* 0 .7 % * Includes temporary cash investments and other assets and liabilities. VP Capital Appreciation – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 10/29/10 GBP for USD Bank of America Corp. 10/29/10 (Value on Settlement Date $2,827,381) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar (1) Non-income producing. VP Capital Appreciation – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of September 30, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Income & Growth Fund September 30, 2010 VP Income & Growth – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.6% AEROSPACE & DEFENSE—1.7% Cubic Corp. General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT & LOGISTICS—0.9% FedEx Corp. United Parcel Service, Inc., Class B AUTO COMPONENTS—0.3% Goodyear Tire & Rubber Co. (The)(1) TRW Automotive Holdings Corp.(1) AUTOMOBILES—0.7% Ford Motor Co.(1) BEVERAGES—1.4% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY—2.4% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) Cubist Pharmaceuticals, Inc.(1) CAPITAL MARKETS—1.9% Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc.(1) Legg Mason, Inc. CHEMICALS—2.5% Ashland, Inc. Cytec Industries, Inc. E.I. du Pont de Nemours & Co. Lubrizol Corp. Minerals Technologies, Inc. OM Group, Inc.(1) COMMERCIAL BANKS—2.6% BB&T Corp. Canadian Imperial Bank of Commerce CapitalSource, Inc. Cullen/Frost Bankers, Inc. VP Income & Growth – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value Fifth Third Bancorp. First Horizon National Corp.(1) 91 PNC Financial Services Group, Inc. SunTrust Banks, Inc. Toronto-Dominion Bank (The) U.S. Bancorp. Wells Fargo & Co. Westamerica Bancorp. COMMERCIAL SERVICES & SUPPLIES—0.6% R.R. Donnelley & Sons Co. Republic Services, Inc. COMMUNICATIONS EQUIPMENT—0.6% Arris Group, Inc.(1) Cisco Systems, Inc.(1) Motorola, Inc.(1) COMPUTERS & PERIPHERALS—5.4% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) SanDisk Corp.(1) Seagate Technology plc(1) Synaptics, Inc.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—1.1% EMCOR Group, Inc.(1) Shaw Group, Inc. (The)(1) CONSUMER FINANCE—0.8% American Express Co. AmeriCredit Corp.(1) Cash America International, Inc. CONTAINERS & PACKAGING—0.1% Graphic Packaging Holding Co.(1) DIVERSIFIED CONSUMER SERVICES—0.3% Apollo Group, Inc., Class A(1) H&R Block, Inc. ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES—3.2% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—4.3% AT&T, Inc. Qwest Communications International, Inc. VP Income & Growth – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value Verizon Communications, Inc. ELECTRIC UTILITIES—1.2% Entergy Corp. Exelon Corp. NextEra Energy, Inc. ELECTRICAL EQUIPMENT—0.4% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.2% Anixter International, Inc.(1) Celestica, Inc.(1) Tyco Electronics Ltd. ENERGY EQUIPMENT & SERVICES—1.0% Complete Production Services, Inc.(1) National Oilwell Varco, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING—1.1% SUPERVALU, INC. Wal-Mart Stores, Inc. FOOD PRODUCTS—3.1% ConAgra Foods, Inc. Corn Products International, Inc. Del Monte Foods Co. Dole Food Co., Inc.(1) General Mills, Inc. Hershey Co. (The) Kraft Foods, Inc., Class A Sara Lee Corp. Tyson Foods, Inc., Class A GAS UTILITIES—0.2% Nicor, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—1.6% Becton, Dickinson & Co. Hill-Rom Holdings, Inc. Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.9% Cardinal Health, Inc. Humana, Inc.(1) UnitedHealth Group, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE—1.3% McDonald's Corp. Starbucks Corp. Wyndham Worldwide Corp. VP Income & Growth – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value HOUSEHOLD DURABLES—0.6% American Greetings Corp., Class A Blyth, Inc. Garmin Ltd. Whirlpool Corp. HOUSEHOLD PRODUCTS—2.9% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS(2) Constellation Energy Group, Inc. INDUSTRIAL CONGLOMERATES—1.5% 3M Co. Carlisle Cos., Inc. General Electric Co. INSURANCE—5.9% ACE Ltd. Allied World Assurance Co. Holdings Ltd. Allstate Corp. (The) American Financial Group, Inc. Arch Capital Group Ltd.(1) Aspen Insurance Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Endurance Specialty Holdings Ltd. Horace Mann Educators Corp. Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Protective Life Corp. Prudential Financial, Inc. Sun Life Financial, Inc. Transatlantic Holdings, Inc. INTERNET SOFTWARE & SERVICES—1.4% AOL, Inc.(1) EarthLink, Inc. Google, Inc., Class A(1) IAC/InterActiveCorp(1) IT SERVICES—4.5% Accenture plc, Class A Acxiom Corp.(1) Automatic Data Processing, Inc. Computer Sciences Corp. Convergys Corp.(1) International Business Machines Corp. MACHINERY—3.0% Briggs & Stratton Corp. Caterpillar, Inc. VP Income & Growth – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value Cummins, Inc. Eaton Corp. Oshkosh Corp.(1) Parker-Hannifin Corp. Timken Co. MEDIA—2.2% Comcast Corp., Class A Gannett Co., Inc. Scholastic Corp. Time Warner, Inc. Walt Disney Co. (The) METALS & MINING—1.6% Freeport-McMoRan Copper & Gold, Inc. Kinross Gold Corp. New York Shares Newmont Mining Corp. MULTILINE RETAIL—0.6% Big Lots, Inc.(1) Dillard's, Inc., Class A Dollar Tree, Inc.(1) Macy's, Inc. Target Corp. MULTI-UTILITIES—1.6% Ameren Corp. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. OFFICE ELECTRONICS—0.1% Xerox Corp. OIL, GAS & CONSUMABLE FUELS—9.9% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. Murphy Oil Corp. Occidental Petroleum Corp. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS—0.7% Domtar Corp. International Paper Co. PERSONAL PRODUCTS—0.1% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—7.1% Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) VP Income & Growth – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value Forest Laboratories, Inc.(1) Johnson & Johnson King Pharmaceuticals, Inc.(1) Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% Public Storage Simon Property Group, Inc. Vornado Realty Trust ROAD & RAIL—0.5% CSX Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.1% Broadcom Corp., Class A Intel Corp. LSI Corp.(1) Maxim Integrated Products, Inc. Micron Technology, Inc.(1) Teradyne, Inc.(1) Texas Instruments, Inc. SOFTWARE—3.9% ACI Worldwide, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL—2.3% AnnTaylor Stores Corp.(1) Gap, Inc. (The) Home Depot, Inc. (The) Rent-A-Center, Inc. Ross Stores, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.5% Jones Apparel Group, Inc. Timberland Co. (The), Class A(1) THRIFTS & MORTGAGE FINANCE(2) Ocwen Financial Corp.(1) TOBACCO—1.2% Philip Morris International, Inc. Reynolds American, Inc. TOTAL COMMON STOCKS (Cost $209,009,040) VP Income & Growth – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 2.00%-2.125%, 4/15/12-1/15/19, valued at $919,160), in a joint trading account at 0.19%, dated 9/30/10, due 10/1/10 (Delivery value $900,005) TOTAL TEMPORARY CASH INVESTMENTS (Cost $921,817) TOTAL INVESTMENT SECURITIES—100.0% (Cost $209,930,857) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. Categoryis less than 0.05% of total net assets. VP Income & Growth – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of September 30, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP International Fund September 30, 2010 VP International – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.2% AUSTRALIA—3.1% BHP Billiton Ltd. Wesfarmers Ltd. AUSTRIA—0.3% Erste Group Bank AG BELGIUM—0.8% Anheuser-Busch InBev NV BERMUDA—0.5% Seadrill Ltd. BRAZIL—2.1% Banco Santander Brasil SA ADR Vale SA Preference Shares CANADA—0.5% Canadian National Railway Co. DENMARK—2.2% Carlsberg A/S B Shares Novo Nordisk A/S B Shares FINLAND—0.9% Fortum Oyj FRANCE—6.4% Air Liquide SA BNP Paribas Cie Generale d'Optique Essilor International SA Danone SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Total SA GERMANY—7.8% Allianz SE BASF SE Bayerische Motoren Werke AG Daimler AG(1) Deutsche Boerse AG Fresenius Medical Care AG & Co. KGaA Metro AG MTU Aero Engines Holding AG SAP AG Siemens AG HONG KONG—2.2% CNOOC Ltd. Li & Fung Ltd. VP International – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value Link Real Estate Investment Trust (The) INDIA—2.3% Bharti Airtel Ltd. Housing Development Finance Corp. Ltd. Infosys Technologies Ltd. Larsen & Toubro Ltd. INDONESIA—0.9% PT Bank Mandiri (Persero) Tbk PT Bank Rakyat Indonesia PT United Tractors Tbk IRELAND—0.6% Ryanair Holdings plc ADR ISRAEL—0.4% Teva Pharmaceutical Industries Ltd. ADR ITALY—1.7% Saipem SpA JAPAN—11.5% Canon, Inc. Fanuc Ltd. Fujitsu Ltd. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Nidec Corp. Nissan Motor Co. Ltd. Nitori Holdings Co. Ltd. Nomura ETF - Nikkei 225 Omron Corp. ORIX Corp. Rakuten, Inc. Shin-Etsu Chemical Co. Ltd. SOFTBANK CORP. Unicharm Corp. Yahoo! Japan Corp. LUXEMBOURG—0.9% Millicom International Cellular SA MACAU—0.3% Wynn Macau Ltd.(1) NETHERLANDS—2.3% ASML Holding NV Royal Dutch Shell plc B Shares Unilever NV CVA NORWAY—1.4% Telenor ASA VP International – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value Yara International ASA PEOPLE'S REPUBLIC OF CHINA—3.4% Baidu, Inc. ADR(1) China Unicom (Hong Kong) Ltd. ADR Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Lenovo Group Ltd. Tencent Holdings Ltd. ZTE Corp. H Shares POLAND—1.2% Powszechna Kasa Oszczednosci Bank Polski SA(1) RUSSIAN FEDERATION—0.5% Magnit OJSC GDR Sberbank of Russian Federation SINGAPORE—0.7% United Overseas Bank Ltd. SOUTH KOREA—1.7% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN—3.3% Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Inditex SA Telefonica SA SWEDEN—4.4% Alfa Laval AB Atlas Copco AB A Shares Swedbank AB A Shares(1) Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares(1) SWITZERLAND—12.7% ABB Ltd.(1) Givaudan SA Holcim Ltd. Kuehne + Nagel International AG Nestle SA Novartis AG Roche Holding AG SGS SA Sonova Holding AG Swatch Group AG (The) UBS AG(1) Xstrata plc TAIWAN (REPUBLIC OF CHINA)—2.4% AU Optronics Corp.(1) VP International – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value Hon Hai Precision Industry Co. Ltd. HTC Corp. Taiwan Semiconductor Manufacturing Co. Ltd. ADR TURKEY—0.6% Turkiye Garanti Bankasi AS UNITED KINGDOM—19.2% Admiral Group plc Antofagasta plc ARM Holdings plc Associated British Foods plc Barclays plc BG Group plc British Airways plc(1) British American Tobacco plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc Lloyds Banking Group plc(1) Petrofac Ltd. Reckitt Benckiser Group plc Reed Elsevier plc Rolls-Royce Group plc(1) Schroders plc Smiths Group plc Standard Chartered plc Tesco plc Tullow Oil plc Vodafone Group plc Wolseley plc(1) TOTAL COMMON STOCKS (Cost $244,268,119) TEMPORARY CASH INVESTMENTS — 0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.875%, 7/31/11, valued at $1,121,448), in a joint trading account at 0.10%, dated 9/30/10, due 10/1/10 (Delivery value $1,100,003) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,181,034) TOTAL INVESTMENT SECURITIES—99.6% (Cost $245,449,153) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% VP International – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 18.6% Industrials 13.7% Consumer Discretionary 13.4% Consumer Staples 11.6% Information Technology 11.1% Materials 9.3% Energy 7.8% Health Care 6.6% Telecommunication Services 6.0% Utilities 0.9% Diversified 0.2% Cash and Equivalents* 0.8% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen ETF - Exchange Traded Fund GDR - Global Depositary Receipt OJSC - Open Joint Stock Company (1) Non-income producing. VP International – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of September 30, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Large Company Value Fund September 30, 2010 VP Large Company Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—95.6% AEROSPACE & DEFENSE—2.1% Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. BEVERAGES—1.2% Coca-Cola Co. (The) BIOTECHNOLOGY—2.0% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—3.7% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—0.9% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMERCIAL BANKS—4.1% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—0.5% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT—0.8% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS—1.4% Hewlett-Packard Co. Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.3% Shaw Group, Inc. (The)(1) DIVERSIFIED FINANCIAL SERVICES—7.7% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—6.3% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—2.7% American Electric Power Co., Inc. Exelon Corp. VP Large Company Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value PPL Corp. ENERGY EQUIPMENT & SERVICES—2.1% Baker Hughes, Inc. National Oilwell Varco, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING—4.0% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.8% Archer-Daniels-Midland Co. Kraft Foods, Inc., Class A Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES—0.5% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.4% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE—0.6% Darden Restaurants, Inc. Starbucks Corp. HOUSEHOLD PRODUCTS—2.9% Clorox Co. Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—3.6% General Electric Co. Tyco International Ltd. INSURANCE—7.2% Allstate Corp. (The) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) XL Group plc IT SERVICES—1.6% Fiserv, Inc.(1) VP Large Company Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value International Business Machines Corp. MACHINERY—1.4% Dover Corp. Ingersoll-Rand plc MEDIA—4.5% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS & MINING—0.8% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTILINE RETAIL—1.3% Kohl's Corp.(1) Macy's, Inc. MULTI-UTILITIES—0.7% PG&E Corp. OIL, GAS & CONSUMABLE FUELS—10.3% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Valero Energy Corp. PAPER & FOREST PRODUCTS—0.4% International Paper Co. PHARMACEUTICALS—10.4% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.0% Applied Materials, Inc. Intel Corp. SOFTWARE—3.0% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—0.4% Best Buy Co., Inc. VP Large Company Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value TEXTILES, APPAREL & LUXURY GOODS—0.5% VF Corp. TOBACCO—1.3% Altria Group, Inc. Lorillard, Inc. TOTAL COMMON STOCKS (Cost $5,908,417) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 3.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 2.00%-2.125%, 4/15/12-1/15/19, valued at $204,258), in a joint trading account at 0.19%, dated 9/30/10, due 10/1/10 (Delivery value $200,001) TOTAL TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS (Cost $228,000) TEMPORARY CASH INVESTMENTS — 0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $23,867) TOTAL INVESTMENT SECURITIES—99.5% (Cost $6,160,284) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 4 S&P 500 E-Mini Futures December 2010 Notes to Schedule of Investments (1) Non-income producing. VP Large Company Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of September 30, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts – – 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Mid Cap Value Fund September 30, 2010 VP Mid Cap Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—96.9% AEROSPACE & DEFENSE—0.6% ITT Corp. AIRLINES—0.2% Southwest Airlines Co. BEVERAGES(1) Coca-Cola Enterprises, Inc. CAPITAL MARKETS—4.4% Ameriprise Financial, Inc. Charles Schwab Corp. (The) Invesco Ltd. Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS—0.8% Minerals Technologies, Inc. COMMERCIAL BANKS—3.2% Comerica, Inc. Commerce Bancshares, Inc. SunTrust Banks, Inc. COMMERCIAL SERVICES & SUPPLIES—5.5% Cintas Corp. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.7% Emulex Corp.(2) COMPUTERS & PERIPHERALS(1) Diebold, Inc. CONSTRUCTION MATERIALS—0.6% Vulcan Materials Co. CONTAINERS & PACKAGING—1.2% Bemis Co., Inc. DISTRIBUTORS—0.7% Genuine Parts Co. DIVERSIFIED—1.5% iShares Russell Midcap Value Index Fund DIVERSIFIED TELECOMMUNICATION SERVICES—2.0% Consolidated Communications Holdings, Inc. Qwest Communications International, Inc. Windstream Corp. ELECTRIC UTILITIES—5.6% American Electric Power Co., Inc. Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities VP Mid Cap Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT—3.5% Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(2) Woodward Governor Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.9% Molex, Inc. ENERGY EQUIPMENT & SERVICES—0.9% Baker Hughes, Inc. FOOD PRODUCTS—4.0% ConAgra Foods, Inc. H.J. Heinz Co. Kellogg Co. GAS UTILITIES—0.7% AGL Resources, Inc. Southwest Gas Corp. HEALTH CARE EQUIPMENT & SUPPLIES—5.1% Beckman Coulter, Inc. Boston Scientific Corp.(2) CareFusion Corp.(2) Covidien plc Symmetry Medical, Inc.(2) Zimmer Holdings, Inc.(2) HEALTH CARE PROVIDERS & SERVICES—2.1% LifePoint Hospitals, Inc.(2) Patterson Cos., Inc. Select Medical Holdings Corp.(2) HOTELS, RESTAURANTS & LEISURE—2.5% CEC Entertainment, Inc.(2) International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—1.9% Fortune Brands, Inc. Toll Brothers, Inc.(2) Whirlpool Corp. HOUSEHOLD PRODUCTS—1.8% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES—0.7% Tyco International Ltd. VP Mid Cap Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value INSURANCE—11.1% ACE Ltd. Allstate Corp. (The) Aon Corp. Chubb Corp. (The) Hartford Financial Services Group, Inc. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Symetra Financial Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES—1.3% Accenture plc, Class A Automatic Data Processing, Inc. Paychex, Inc. LEISURE EQUIPMENT & PRODUCTS—0.3% Mattel, Inc. MACHINERY—3.1% Altra Holdings, Inc.(2) Harsco Corp. Kaydon Corp. Robbins & Myers, Inc. MEDIA—1.1% Omnicom Group, Inc. Scholastic Corp. METALS & MINING—0.9% Newmont Mining Corp. MULTI-UTILITIES—4.1% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—8.4% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Noble Energy, Inc. Ultra Petroleum Corp.(2) Williams Partners LP PAPER & FOREST PRODUCTS—0.5% MeadWestvaco Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.6% Annaly Capital Management, Inc. Boston Properties, Inc. VP Mid Cap Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value Government Properties Income Trust $1,567,664 HCP, Inc. Host Hotels & Resorts, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.8% Applied Materials, Inc. KLA-Tencor Corp. Teradyne, Inc.(2) Verigy Ltd.(2) SOFTWARE—0.5% Cadence Design Systems, Inc.(2) Synopsys, Inc.(2) SPECIALTY RETAIL—4.7% Best Buy Co., Inc. Lowe's Cos., Inc. PetSmart, Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—1.9% Hudson City Bancorp., Inc. People's United Financial, Inc. TRADING COMPANIES & DISTRIBUTORS—0.5% Beacon Roofing Supply, Inc.(2) TOTAL COMMON STOCKS (Cost $128,447,574) TEMPORARY CASH INVESTMENTS — 3.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S.Treasury obligations, 2.00%-2.125%, 4/15/12-1/15/19, valued at $4,697,928), in a joint trading account at 0.19%, dated 9/30/10, due 10/1/10 (Deliver value $4,600,024) TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,653,539) TOTAL INVESTMENT SECURITIES—99.9% (Cost $133,101,088) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) CAD for USDBank of America 10/29/10 (Value on Settlement Date $3,150,838) VP Mid Cap Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Notes to Schedule of Investments CAD - Canadian Dollar USD - United States Dollar (1) Industryis less than 0.05% of total net assets. (2) Non-income producing. VP Mid Cap Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of September 30, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Ultra® Fund September 30, 2010 VP Ultra – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—100.2% AEROSPACE & DEFENSE—1.7% General Dynamics Corp. BEVERAGES—0.9% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY—3.3% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—1.3% BlackRock, Inc. Charles Schwab Corp. (The) CHEMICALS—2.5% Monsanto Co. Nalco Holding Co. Potash Corp. of Saskatchewan, Inc. RPM International, Inc. COMMUNICATIONS EQUIPMENT—4.2% Cisco Systems, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS—9.2% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. CONSUMER FINANCE—1.0% American Express Co. DIVERSIFIED FINANCIAL SERVICES—2.2% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT—4.9% ABB Ltd.(1) ABB Ltd. ADR(1) Cooper Industries plc Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.7% Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—3.2% Cameron International Corp.(1) Core Laboratories NV Schlumberger Ltd. VP Ultra – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value FOOD & STAPLES RETAILING—2.8% Costco Wholesale Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS—2.3% Hershey Co. (The) Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES—2.6% Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.4% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—4.0% Chipotle Mexican Grill, Inc.(1) Marriott International, Inc., Class A McDonald's Corp. HOUSEHOLD PRODUCTS—0.4% Colgate-Palmolive Co. INSURANCE—1.4% MetLife, Inc. INTERNET & CATALOG RETAIL—3.1% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE & SERVICES—6.3% Baidu, Inc. ADR(1) Google, Inc., Class A(1) Tencent Holdings Ltd. IT SERVICES—2.4% MasterCard, Inc., Class A Visa, Inc., Class A LEISURE EQUIPMENT & PRODUCTS—1.4% Hasbro, Inc. MACHINERY—6.3% Cummins, Inc. Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. WABCO Holdings, Inc.(1) Wabtec Corp. VP Ultra – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value METALS & MINING—2.1% BHP Billiton Ltd. ADR Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL—1.5% Kohl's Corp.(1) OIL, GAS & CONSUMABLE FUELS—5.8% EOG Resources, Inc. Exxon Mobil Corp. Newfield Exploration Co.(1) Occidental Petroleum Corp. Southwestern Energy Co.(1) PHARMACEUTICALS—1.5% Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.4% Altera Corp. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE—7.0% Adobe Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. Oracle Corp. VMware, Inc., Class A(1) SPECIALTY RETAIL—3.7% J. Crew Group, Inc.(1) Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS—1.4% NIKE, Inc., Class B TOBACCO—2.3% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $168,735,458) VP Ultra – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 0.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.875%, 7/31/11, valued at $1,529,247), in a joint trading account at 0.10%, dated 9/30/10, due 10/1/10 (Delivery value $1,500,004) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,516,816) TOTAL INVESTMENT SECURITIES—100.9% (Cost $170,252,274) OTHER ASSETS AND LIABILITIES — (0.9)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell CounterpartySettlement Date Value Unrealized Gain (Loss) CHF for USD UBS AG10/29/10 (Value on Settlement Date $2,085,764) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc USD - United States Dollar Non-income producing. VP Ultra – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of September 30, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Value Fund September 30, 2010 VP Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.9% AEROSPACE & DEFENSE—0.6% Northrop Grumman Corp. AIR FREIGHT & LOGISTICS—0.4% United Parcel Service, Inc., Class B AIRLINES—0.1% Southwest Airlines Co. AUTOMOBILES—1.3% Honda Motor Co. Ltd. Toyota Motor Corp. BEVERAGES—0.7% PepsiCo, Inc. CAPITAL MARKETS—6.4% AllianceBernstein Holding LP Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Invesco Ltd. Morgan Stanley Northern Trust Corp. State Street Corp. COMMERCIAL BANKS—3.3% Comerica, Inc. Commerce Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp. COMMERCIAL SERVICES & SUPPLIES—2.8% Avery Dennison Corp. Cintas Corp. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.2% Nokia Oyj ADR COMPUTERS & PERIPHERALS—1.3% Diebold, Inc. Hewlett-Packard Co. CONSTRUCTION MATERIALS—0.3% Vulcan Materials Co. CONTAINERS & PACKAGING—0.3% Bemis Co., Inc. DISTRIBUTORS—0.7% Genuine Parts Co. VP Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) DIVERSIFIED FINANCIAL SERVICES—5.2% Bank of America Corp. JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES—4.7% AT&T, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—3.1% American Electric Power Co., Inc. IDACORP, Inc. NV Energy, Inc. Westar Energy, Inc. ELECTRICAL EQUIPMENT—2.0% Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% Molex, Inc. ENERGY EQUIPMENT & SERVICES—0.5% Baker Hughes, Inc. FOOD & STAPLES RETAILING—2.4% CVS Caremark Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—4.4% ConAgra Foods, Inc. H.J. Heinz Co. Kellogg Co. Kraft Foods, Inc., Class A Unilever NV CVA HEALTH CARE EQUIPMENT & SUPPLIES—5.1% Beckman Coulter, Inc. Boston Scientific Corp.(1) CareFusion Corp.(1) Covidien plc Medtronic, Inc. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.5% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) UnitedHealth Group, Inc. VP Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value HOTELS, RESTAURANTS & LEISURE—1.4% International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—0.7% Toll Brothers, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS—2.6% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—2.7% General Electric Co. INSURANCE—8.7% ACE Ltd. Allstate Corp. (The) Aon Corp. Berkshire Hathaway, Inc., Class A(1) Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES—0.6% Accenture plc, Class A Automatic Data Processing, Inc. MACHINERY—0.2% Illinois Tool Works, Inc. MEDIA—0.7% Omnicom Group, Inc. Walt Disney Co. (The) METALS & MINING—0.8% Barrick Gold Corp. Newmont Mining Corp. MULTILINE RETAIL—0.3% Target Corp. MULTI-UTILITIES—2.4% PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—11.9% BP plc BP plc ADR Chevron Corp. VP Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value ConocoPhillips Devon Energy Corp. EQT Corp. Exxon Mobil Corp. Imperial Oil Ltd. Southwestern Energy Co.(1) Total SA Valero Energy Corp. PAPER & FOREST PRODUCTS—0.2% MeadWestvaco Corp. PHARMACEUTICALS—9.2% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.2% Annaly Capital Management, Inc. Host Hotels & Resorts, Inc. Weyerhaeuser Co. ROAD & RAIL—0.2% Heartland Express, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.9% Applied Materials, Inc. Intel Corp. Texas Instruments, Inc. SPECIALTY RETAIL—2.7% Lowe's Cos., Inc. PetSmart, Inc. Staples, Inc. Tiffany & Co. THRIFTS & MORTGAGE FINANCE—0.7% Hudson City Bancorp., Inc. TOTAL COMMON STOCKS (Cost $1,004,416,472) VP Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 2.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.875%, 7/31/11, valued at $22,327,001), in a joint trading account at 0.10%, dated 9/30/10, due 10/1/10 (Delivery value $21,900,061) TOTAL TEMPORARY CASH INVESTMENTS (Cost $21,948,024) TOTAL INVESTMENT SECURITIES—99.9% (Cost $1,026,364,496) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) CAD for USDBank of America 10/29/10 EUR for USDUBS AG 10/29/10 GBP for USDBank of America 10/29/10 JPY for USDBank of America 10/29/10 (Value on Settlement Date $45,120,360) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CVA - Certificaten Van Aandelen EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar (1)Non-income producing. VP Value – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of September 30, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP VistaSM Fund September 30, 2010 VP Vista – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.7% AEROSPACE & DEFENSE—3.2% BE Aerospace, Inc.(1) Goodrich Corp. TransDigm Group, Inc. AIR FREIGHT & LOGISTICS—2.8% Atlas Air Worldwide Holdings, Inc.(1) C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. AIRLINES—1.1% Alaska Air Group, Inc.(1) UAL Corp.(1) BIOTECHNOLOGY—1.0% Alexion Pharmaceuticals, Inc.(1) CHEMICALS—3.7% Albemarle Corp. CF Industries Holdings, Inc. Cytec Industries, Inc. Ecolab, Inc. International Flavors & Fragrances, Inc. COMMERCIAL BANKS—0.5% Comerica, Inc. COMMERCIAL SERVICES & SUPPLIES—1.6% Stericycle, Inc.(1) Waste Connections, Inc.(1) COMMUNICATIONS EQUIPMENT—2.7% F5 Networks, Inc.(1) COMPUTERS & PERIPHERALS—2.4% Lexmark International, Inc., Class A(1) NetApp, Inc.(1) ELECTRICAL EQUIPMENT—0.8% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.6% Agilent Technologies, Inc.(1) Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—2.3% Core Laboratories NV FMC Technologies, Inc.(1) FOOD & STAPLES RETAILING—1.2% Whole Foods Market, Inc.(1) FOOD PRODUCTS—2.0% H.J. Heinz Co. VP Vista – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—2.4% C.R. Bard, Inc. Intuitive Surgical, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.6% AmerisourceBergen Corp. Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY—1.1% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—5.5% Chipotle Mexican Grill, Inc.(1) Ctrip.com International Ltd. ADR(1) Home Inns & Hotels Management, Inc. ADR(1) Las Vegas Sands Corp.(1) Royal Caribbean Cruises Ltd.(1) Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. HOUSEHOLD PRODUCTS—0.8% Church & Dwight Co., Inc. INTERNET & CATALOG RETAIL—3.3% Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—5.5% Baidu, Inc. ADR(1) Equinix, Inc.(1) MercadoLibre, Inc.(1) VeriSign, Inc.(1) WebMD Health Corp.(1) IT SERVICES—1.6% Cognizant Technology Solutions Corp., Class A(1) LEISURE EQUIPMENT & PRODUCTS—0.5% Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES—2.1% Illumina, Inc.(1) Life Technologies Corp.(1) Waters Corp.(1) MACHINERY—4.9% AGCO Corp.(1) ArvinMeritor, Inc.(1) Cummins, Inc. Dover Corp. Timken Co. VP Vista – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value MEDIA—2.2% CBS Corp., Class B Discovery Communications, Inc., Class A(1) Discovery Communications, Inc., Class C(1) Imax Corp.(1) METALS & MINING—1.5% Cliffs Natural Resources, Inc. Titanium Metals Corp.(1) MULTILINE RETAIL—3.3% Dollar Tree, Inc.(1) Family Dollar Stores, Inc. OIL, GAS & CONSUMABLE FUELS—3.3% Brigham Exploration Co.(1) Concho Resources, Inc.(1) Pioneer Natural Resources Co. Whiting Petroleum Corp.(1) PHARMACEUTICALS—1.6% Salix Pharmaceuticals Ltd.(1) Shire plc REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.5% AvalonBay Communities, Inc. Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—1.8% CB Richard Ellis Group, Inc., Class A(1) Jones Lang LaSalle, Inc. ROAD & RAIL—1.2% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.5% Altera Corp. ARM Holdings plc Cavium Networks, Inc.(1) Cypress Semiconductor Corp.(1) Skyworks Solutions, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE—5.9% Citrix Systems, Inc.(1) Intuit, Inc.(1) Rovi Corp.(1) salesforce.com, inc.(1) VanceInfo Technologies, Inc. ADR(1) VP Vista – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Shares Value SPECIALTY RETAIL—5.7% AutoZone, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—1.5% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) Phillips-Van Heusen Corp. TRADING COMPANIES & DISTRIBUTORS—1.5% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES—5.0% American Tower Corp., Class A(1) NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $25,945,200) TEMPORARY CASH INVESTMENTS — 1.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 2.00%-2.125%, 4/15/12-1/15/19, valued at $306,387), in a joint trading account at 0.19%, dated 9/30/10, due 10/1/10 (Delivery value $300,002) TOTAL TEMPORARY CASH INVESTMENTS (Cost $382,703) TOTAL INVESTMENT SECURITIES—99.9% (Cost $26,327,903) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) GBP for USDBank of America 10/29/10 (Value on Settlement Date $431,120) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar (1) Non-income producing. VP Vista – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of September 30, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: November 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: November 29, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: November 29, 2010
